                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


TGINN JETS, LLC, J.R. SLAVIK &
ASSOCIATES II, and LOCKWOOD                              No. 19-10105
FAMILY INVESTMENT LP,
                                                         Hon. Nancy G. Edmunds
              Plaintiffs,

v.

CULLAN MEATHE, and
HAMPTON RIDGE PROPERTIES, LLC,

           Defendants.
_______________________________________/

   OPINION AND ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR
ATTORNEY FEES AND COSTS FOR DEFENDANTS’ WRONGFUL REMOVAL [10]

       Before the Court is Plaintiffs’ motion for attorney fees and costs following a

stipulated remand of this case to state court. (Dkt. 10.) Plaintiffs assert they are

entitled to the attorney fees and costs incurred as a result of the removal of this suit

because Defendants lacked an objectively reasonable basis for seeking removal.

Defendants oppose the motion. (Dkts. 12, 13.) The Court finds that the decision

process would not be significantly aided by oral argument. Therefore, pursuant to

Eastern District of Michigan Local Rule 7.1(f)(2), Plaintiffs’ motion will be decided on the

briefs and without oral argument. For the reasons stated below, the Court GRANTS IN

PART Plaintiffs’ motion.

       I.     Background

       Plaintiffs sued Defendants in state court in 2007 (“the 2007 case”). After

protracted litigation, including a trial and an appeal to the Michigan Court of Appeals,
                                             1
that case culminated in a judgment against Defendant Hampton Ridge Properties,

LLC (“Hampton Ridge”) and a judgment against Defendant Meathe. On October 2,

2018, Plaintiffs filed a complaint premised entirely on Michigan state law in the

Oakland County Circuit Court in an attempt to impose liability on Meathe for the

judgment obtained against Hampton Ridge in the 2007 case. On January 11, 2019,

Defendants removed the suit to this Court on the basis of diversity jurisdiction. (Dkt.

1.) Defendants initially asserted that Plaintiffs are citizens of Michigan and Defendant

Meathe is a citizen of Florida. They argued that the citizenship of Defendant Hampton

Ridge, a Michigan limited liability company, did not defeat jurisdiction because

Hampton Ridge was fraudulently joined in this case. (Id.) The Court issued an order

to show cause, ordering both Defendants and Plaintiffs to address the allegations of

fraudulent joinder set forth in the Notice of Removal and ordering Defendants to

properly allege the citizenship of all parties. (Dkt. 2.)

       In their response to the Court’s order to show cause, Defendants asserted that

because the sole member of Hampton Ridge is co-defendant Meathe, Hampton Ridge

is a citizen of Florida. (Dkt. 3.) Thus, they argued that even if there was no fraudulent

joinder, there was complete diversity between the parties. Plaintiffs responded by

arguing that Hampton Ridge was a proper party in this suit, but even if it was

fraudulently joined, diversity was lacking because both Plaintiffs TGINN Jets, LLC

(“TGINN”) and J.R. Slavik & Associates II are citizens of Florida in addition to being

citizens of Michigan and thus there are citizens of Florida on both sides of the dispute.

(Dkt. 4.) Plaintiffs asserted that TGINN is a citizen of Florida because either one or

both of the defendants are members of TGINN. They also asserted that one of Slavik
                                              2
& Associates’ members, Joseph Ronald Slavik, is a citizen of Florida. Defendants did

not submit a reply responding to Plaintiffs’ assertions.

       On April 11, 2019, the Court issued an order setting an evidentiary hearing on

the issue of whether it had jurisdiction over this case. (Dkt. 5.) The Court reasoned

that in light of the assertion that Defendant Hampton Ridge has the same citizenship

as Defendant Meathe, fraudulent joinder had become a non-issue in this case.

However, the Court did not have before it sufficient evidence to establish the

citizenship of Plaintiffs TGINN and Slavik & Associates. The evidentiary hearing was

initially set for April 24, 2019 but was later rescheduled to July 10, 2019. On the eve

of the rescheduled hearing, the parties stipulated to remand to state court. (Dkt. 7.)

       II.    Legal Standard

       Pursuant to 28 U.S.C. § 1447(c), when an action is remanded to state court, the

district court has the discretion to award “just costs and any actual expenses, including

attorney fees, incurred as a result of the removal.” The Supreme Court has held that

“the standard for awarding fees should turn on the reasonableness of the removal.”

Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). “Absent unusual

circumstances, courts may award attorney’s fees under § 1447(c) only where the

removing party lacked an objectively reasonable basis for seeking removal.

Conversely, when an objectively reasonable basis exists, fees should be denied.” Id.

This standard “recognize[s] the desire to deter removals sought for the purpose of

prolonging litigation and imposing costs on the opposing party, while not undermining

Congress’ basic decision to afford defendants a right to remove as a general matter,

when the statutory criteria are satisfied.” Id. at 140.
                                             3
       III.    Analysis

       Plaintiffs argue that Defendants’ removal was unreasonable for two reasons: 1)

Defendants falsely asserted that Hampton Ridge was fraudulently joined; and 2)

Defendants knew that some of Plaintiffs were citizens of Florida and thus diversity was

lacking.

       Because the Court found in its previous order that the issue of fraudulent joinder

is a non-issue in this case, (dkt. 5, PgID 101), it similarly does not affect the analysis of

whether the removal was objectively reasonable. However, the Court finds that the

removal was not objectively reasonable due to Defendants’ knowledge of the Florida

citizenship of at least one Plaintiff.

       Plaintiff Slavik & Associates’ purported Florida citizenship is based on the alleged

Florida citizenship of its member, Mr. Slavik. Because the parties stipulated to remand

prior to the evidentiary hearing, the citizenship of Slavik was never established. And

Plaintiffs concede that if the citizenship of Slavik was the sole issue raised by

Defendants’ removal, no costs or attorney fees would be warranted because a mistake

about his citizenship may not be unreasonable.

       Plaintiffs argue, however, that Meathe and/or Hampton Ridge are members of

Plaintiff TGINN and point to an operating agreement for TGINN signed by Meathe as

evidence of this membership. (See dkt. 4-5, PgID 81.) Defendants rebut this argument

by pointing to a finding by the Michigan Court of Appeals in the 2007 case that Meathe

is not a member of TGINN. (See dkt. 13-2, PgID 160.) Defendants do not respond,

however, in any way to the assertion that Hampton Ridge is a member of TGINN, which

renders TGINN a Florida citizen. See V&M Star, LP v. Centimark Corp., 596 F.3d 354,
                                             4
356 (6th Cir. 2010) (stating that “limited liability companies have the citizenship of each

partner or member”) (internal quotation marks and citation omitted). The same

Michigan Court of Appeals opinion attached to Defendants’ response, however, notes

that it is an “undisputed fact” that Hampton Ridge is a member of TGINN. (See dkt. 13-

2, PgID 159.) Defendants did not list Hampton Ridge as a member of TGINN in their

response to the Court’s order to show cause despite their obvious knowledge of this

membership.1 Nor does their argument that Hampton Ridge was fraudulently joined

have any impact on this issue. Even if Hampton Ridge was dismissed from this suit,

because it is a member of TGINN, its’ citizenship is relevant to the citizenship of TGINN.

Thus, the Court finds that Defendants lacked an objectively reasonable basis for

removal and an award of attorney fees and costs is appropriate in this case.

       Plaintiffs request $7,928.43 in attorney fees and costs. To calculate a

reasonable attorney’s fees award, courts use the “lodestar method,” which requires the

Court to multiple a reasonable hourly rate by the reasonable number of hours worked.

Ellison v. Balinski, 625 F.3d 953, 960 (6th Cir. 2010). Plaintiffs’ counsel has provided

an affidavit indicating that the attorney fees requested are based on 22.70 hours of work

performed at an hourly rate of $350.00 per hour. (Dkt. 10-1.) Some of the billing

entries, however, are vague,2 and the Court finds the number of hours worked high.


       1
          Both Defendants and Plaintiffs appear to have taken positions in the current
suit as if the 2007 case never took place. Not only did Defendants not acknowledge
Hampton Ridge’s membership in TGINN, but also Plaintiffs asserted in their response
to the Court’s order to show cause that Defendant Meathe signed the operating
agreement personally despite the Michigan Court of Appeals’ finding to the contrary.
(See dkt. 13-2, PgID 159-60.)
       2
          One vague billing entry is from April 19, 2019 for 1.50 hours of “legal
research.” (Dkt. 10-1, PgID 127.)
                                            5
Thus, the Court reduces the number of hours worked by 50%. Accordingly, the Court

awards Plaintiffs $4,200.93 in attorney fees and costs incurred as a result of

Defendants’ improper removal.

      IV.    Conclusion

      For the foregoing reasons, Plaintiffs’ motion for attorney fees and costs is hereby

GRANTED IN PART. Plaintiffs are awarded $4,200.93 in attorney fees and costs.

      SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: September 24, 2019


I hereby certify that a copy of the foregoing document was served upon counsel of
record on September 24, 2019, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager




                                           6
